Citation Nr: 1121246	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  05-12 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for diabetic retinopathy, to include cataracts as secondary to service-connected Type II diabetes mellitus.

2.  Entitlement to service connection for diabetic neuropathy of the upper extremities, bilaterally.

3.  Entitlement to service connection for diabetic neuropathy of the lower extremities, bilaterally.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim for service connection for diabetic retinopathy (to include cataracts as secondary to service-connected Type II diabetes mellitus) and diabetic neuropathy of the upper and lower extremities, bilaterally.

In February 2009, during the course of this appeal, the Board remanded the case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for additional evidentiary development, including providing the Veteran with a medical examination in order to obtain a nexus opinion addressing the matters at issue.  Following this development, the claims for VA compensation for diabetic retinopathy (to include cataracts) and bilateral neuropathy of the upper extremities were denied in an April 2010 rating decision/supplemental statement of the case.  The case was thereafter returned to the Board in June 2010 and the Veteran now continues his appeal.

(Inexplicably, the April 2010 supplemental statement of the case (SSOC) incorrectly regarded the Veteran to have already been service-connected for bilateral diabetic peripheral neuropathy of his lower extremities, although a review of the Veteran's claims file indicates that no such award of VA compensation had been previously granted, and the April 2010 SSOC itself does not contain any implementing language awarding service connection, much less a rating and an effective date, for this disability.  As such, the April 2010 SSOC did not address the issue of entitlement to connection for diabetic peripheral neuropathy of the lower extremities.  Ordinarily, because of this procedural lapse, this issue and the recently developed evidence relating to it would require consideration and adjudication in the first instance by the RO as agency of original jurisdiction.  However, in view of the Board's present decision to allow a full grant of this particular claim, there is no prejudice to the Veteran in this regard and any associated procedural discrepancies constitute harmless error.)  

For the reasons that will be further discussed below, the issues of entitlement to service connection for diabetic retinopathy (to include cataracts as secondary to service-connected Type II diabetes mellitus) and diabetic neuropathy of the upper extremities will be REMANDED to the RO via the AMC for additional evidentiary development.  The Veteran and his representative will be notified by VA if any further action is required on their part. 


FINDINGS OF FACT

The clinical evidence demonstrates a current diagnosis of mild sensory peripheral neuropathy of the lower extremities, bilaterally, that has been objectively determined to be etiologically related to the Veteran's service-connected Type II diabetes mellitus.


CONCLUSION OF LAW

Diabetic peripheral neuropathy of the lower extremities, bilaterally, is proximately due to service-connected Type II diabetes mellitus.  38 U.S.C.A. § 1110 (West 2010); 38 C.F.R. § 3.310(a) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As will be further discussed below, the Veteran's claim of entitlement to service connection for bilateral diabetic peripheral neuropathy of the lower extremities is being granted in full.  Therefore, the Board finds that any error related to the Veterans Claims Assistance of Act of 2000 (VCAA) (Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)) with regard to the claim is rendered moot by this fully favorable decision.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thusly, there is no need to engage in any analysis with respect to whether the requirements of the VCAA have been satisfied concerning this matter on appeal.  Similarly, although the claim itself was not adjudicated by the RO in the April 2010 SSOC, nor had recently developed evidence pertinent to this claim been considered in the first instance by the agency of original jurisdiction, there is no prejudice to the Veteran for the Board to consider this evidence in the adjudication of the present claim as the benefit being sought on appeal is being granted in full.  38 C.F.R. § 19.9(b)(3) (2010); Compare Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2010).  Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).

As relevant, the Veteran's service treatment records do not indicate any diagnosis of neuropathy or treatment for a neurological disorder during active duty.  These medical records, however, do indicate the Veteran's actual service on the land within the territorial boundaries of the Republic of Vietnam.  Decades after separating from service, the Veteran developed Type II diabetes mellitus.  In a November 2002 RO rating decision, he was awarded service connection for this endocrinological disease as being presumptively due to his exposure to chemical herbicides during Vietnam service.

Although the relevant post-service medical records do not definitively establish a clinical diagnosis of bilateral peripheral neuropathy of the Veteran's lower extremities until VA examination of April 2009, this examination report presented a diagnosis of mild sensory peripheral neuropathy in the lower extremities and an objective nexus opinion that its etiology was diabetes mellitus and that it was in no way related to his non-service-connected lumbar herniated nucleus pulposus with chronic low back pain and spondylolisthesis.  Therefore, in view of the preponderance of the evidence, the Board finds that an allowance of service connection for diabetic peripheral neuropathy of the lower extremities, bilaterally, is warranted on appeal.  This grant of VA benefits is subject to the controlling law and regulations that govern effective dates of VA compensation awards.  See 38 C.F.R. § 3.400 (2010). 


ORDER

Service connection for diabetic peripheral neuropathy of the lower extremities, bilaterally, is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

As per the issue of entitlement to service connection for diabetic retinopathy, to include cataracts as secondary to service-connected Type II diabetes mellitus, a review of the pertinent evidence indicates that an April 2009 VA medical examination addressing this matter provided a definitive diagnosis of the Veteran's current ophthalmological condition as refractive error (identified as hypermetropia, astigmatism, and presbyopia) and bilateral incipient senile cataracts.  A closer review of the above examination report and its accompanying discussion reveals that the clinical evidence is presently insufficient to adequately adjudicate the claim on appeal in view of the Veteran's present contentions; a remand is therefore warranted to further develop the evidence.  [The Court has held that once VA undertakes the effort to provide an examination for a service-connection claim, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).]

Specifically, the applicable regulation provides that VA compensation may be awarded for additional impairment caused by aggravation of a non-service-connected disability by a service-connected disability.  This regulation requires that an objective quantification first be obtained of the claimant's baseline level of impairment produced by his non-service-connected disability alone; then, an objective quantification of the degree above and beyond this baseline impairment that his non-service-connected disability is aggravated (i.e., permanently worsened beyond its normal natural progression) by his service-connected disability must be assessed.  Under the provisions of the regulation, the claimant may be entitled to VA compensation for that degree of secondary aggravation objectively established.  38 C.F.R. § 3.310(b) (2010).  In this regard, the Veteran's VA-compensated disabilities include Type II diabetes mellitus (rated 20 percent disabling).  

In correspondence received from the Veteran's representative during the course of this claim, including recent correspondence dated in April 2011, the representative presented the contention that current medical literature supports a link between diabetes mellitus and development of ocular cataracts to the extent that having diabetes mellitus predisposes a person to develop cataracts.  Although the April 2009 VA examination indicates that the Veteran's cataracts are age-related and not etiologically related to diabetes mellitus, the Veteran's arguments obliquely raise the question of whether or not his service-connected diabetes mellitus may aggravate his cataracts (i.e., permanently worsen the cataracts beyond their natural clinical progression had no diabetes mellitus been present).  As the contentions may be interpreted as an implicit claim for secondary aggravation of a non-service-connected disability by a service-connected one, and as the April 2009 examination report presently of record does not address this question, a remand is warranted so that an addendum opinion may be obtained that specifically and definitively addresses the question of whether any such secondary aggravation is actually present.  

To address the aforementioned evidentiary deficit, this case should be remanded so that an addendum to the April 2009 VA examination report may be obtained, based on a review of the Veteran's pertinent clinical history in its entirety and supported by adequate discussion and rationale, addressing the likelihood of a secondary aggravation relationship, if any, between the Veteran's current bilateral incipient senile cataracts and his service-connected Type II diabetes mellitus.  

With regard to the issue of entitlement to service connection for bilateral peripheral neuropathy of the upper extremities, the Board notes that a VA neurological examination was conducted in April 2009, pursuant to a February 2009 Board remand.  This examination, however, addressed only the neurological state of the Veteran's lower extremities, but failed to adequately examine his upper extremities and provide clinical findings and diagnoses regarding their neurological state and a nexus opinion.  As the Veteran has expressly claimed entitlement to VA compensation for peripheral neuropathy of both his upper and lower extremities and, as a procedural matter, these claims are properly before the Board for appellate review, the April 2009 examination is inadequate for adjudication purposes and the Board must therefore remand this issue for a new examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007).
   
Accordingly, the case is REMANDED to the RO for the following action:

1.  Copies of the Veteran's updated treatment records, VA and non-VA, pertaining to his ophthalmological and neurological treatment for cataracts and neuropathy, respectively, which have not yet been associated with the evidence, should be obtained and added to his claims folder.

2.  Thereafter, the Veteran's claims file should be made available for review by the appropriate VA examiner(s), who should be asked to indicate in his/her medical opinion that such a review was conducted. 

3.  Within the context of the Veteran's clinical history, including his service-connected Type II diabetes mellitus, the examiner should provide a nexus opinion as to the likelihood that the Veteran's bilateral incipient senile cataracts are aggravated by his service-connected Type II diabetes mellitus, as set forth below.  

The examiner should provide a nexus opinion as to whether it is at least as likely as not that the Veteran's service-connected Type II diabetes mellitus aggravated (i.e., permanently worsened beyond its natural level of progression) his diagnosis of bilateral incipient senile cataracts.  

If such aggravation is found to exist, the examiner should provide an assessment, if possible, of the baseline level of impairment of the Veteran's cataracts prior to aggravation, and then provide quantification, if possible, of the level of additional impairment above and beyond this baseline level imposed by the aforementioned service-connected Type II diabetes mellitus.  If it is not possible to provide such an assessment, the examiner should so state and explain why this is so.  

4.  The Veteran should be provided with the appropriate medical examination to determine his current neurological diagnosis or diagnoses as pertinent to his upper extremities.  All clinical tests deemed appropriate by the examiner should be conducted.  Following the examination, if a diagnosis of neurological disorder, to include peripheral neuropathy of either or both upper extremities is established, the examiner should provide an opinion as to whether it is as likely as not that the diagnosis or diagnoses are etiologically related to the Veteran's service-connected Type II diabetes mellitus.

A complete rationale for any opinion expressed should be provided.

If the examiner(s) is/are unable to provide the requested opinions without resorting to speculation, it should be so stated with a complete rationale as to why the examiner(s) arrived at this conclusion.

The examiner(s) should use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

5.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims of entitlement to service connection for diabetic retinopathy (to include cataracts as secondary to service-connected Type II diabetes mellitus) and bilateral diabetic neuropathy of the upper extremities should be readjudicated following review of all relevant evidence associated with the claims file.  If the appeal remains denied with respect to either issue, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


